OPINION
ONION, Judge.
This is an appeal from an order in a habeas corpus proceeding denying bail to appellant upon a complaint charging him with rape.
It has been made to appear that subsequent to the entry of the order appealed from an indictment has been returned charging appellant with said offense. The question of appellant’s right to bail upon the charge by complaint has, therefore, become moot. Ex parte Axel, Tex.Cr.App., 399 S.W.2d 812 and authorities there cited. See also Ex parte Paul, Tex.Cr.App., 419 S.W.2d 867; Ex parte Davis, Tex.Cr.App., 290 S.W.2d 669.
The appeal is therefore dismissed.